


Exhibit 10.16


WOLVERINE WORLD WIDE, INC.

EXECUTIVE SHORT-TERM INCENTIVE PLAN

(ANNUAL BONUS PLAN)

SECTION 1

Establishment of Plan; Purpose of Plan

          1.1          Establishment of Plan. The Company hereby establishes the
WOLVERINE WORLD WIDE, INC. EXECUTIVE SHORT-TERM INCENTIVE PLAN (ANNUAL BONUS
PLAN) (the "Plan"), for its executive officers and senior corporate and
divisional officers and other key employees. The Plan provides for the payment
of bonuses to participants based upon the financial performance of the Company,
or an operating division or profit center of the Company, in a particular fiscal
year.

          1.2          Purpose of Plan. The purpose of the Plan is to motivate
Participants to improve the Company's profitability and growth by the attainment
of carefully planned earnings, sales and other contributory goals, promote
initiative and cooperation with awards based on corporate and divisional
earnings and encourage outstanding individuals to enter and continue in the
employ of the Company. Within that context, the Plan is intended to provide
performance-based compensation under Section 162(m) of the Code and shall be
interpreted and administered to achieve that purpose.

          1.3          Effective Date. The Plan is initially effective as of
December 29, 1996. Adoption of the Plan by the Board and payment of Incentive
Bonuses for Fiscal Year 1997 shall be contingent upon approval by the
stockholders of the Company. In the absence of such approval, this Plan shall be
void.

SECTION 2

Definitions

                    The following terms have the stated definitions unless a
different meaning is plainly required by the context:

          2.1          "Act" means the Securities Exchange Act of 1934, as
amended.

          2.2          "Beneficiary" means the individual, trust or other entity
designated by the Participant to receive any amount payable with respect to the
Participant under the Plan after the Participant's death. A Participant may
designate or change a Beneficiary by filing a signed designation with the
Committee in a form approved by the Committee. A Participant's will is not
effective for this purpose. If a designation has not been completed properly and
filed with the Committee or is ineffective for any other reason, the Beneficiary
shall be the Participant's Surviving Spouse. If there is no effective
designation and the Participant does not have a Surviving Spouse, the remaining
benefits, if any, shall be paid to the Participant's estate.

          2.3          "Board" means the Board of Directors of the Company.

          2.4          "Code" means the Internal Revenue Code of 1986, as
amended.

          2.5          "Committee" means the Compensation Committee of the Board
or such other committee as the Board shall designate to administer the Plan. The
Committee shall consist of at least two members and all of its members shall be
"non-employee directors" as defined in Rule 16b-3 issued under the Act and
"outside directors" as defined in the regulations under Section 162(m) of the
Code.

          2.6          "Company" means Wolverine World Wide, Inc., a Delaware
corporation, and its successors and assigns.


1

--------------------------------------------------------------------------------


          2.7          "Fiscal Year" means the fiscal year of the Company for
financial reporting purposes as the Company may adopt from time to time.

          2.8          "Incentive Bonus" means an annual bonus awarded and paid
to a Participant for services to the Company during a Fiscal Year that is based
upon achievement of preestablished performance objectives by the Company,
division or profit center.

          2.9          "Participant" means an executive officer or senior
corporate or divisional officer or other key employee of the Company or its
Subsidiaries who is designated as a Participant for a Fiscal Year.

          2.10          "Performance" means the level of achievement by the
Company of the financial performance criteria based on the profits and sales of
the Company and/or its operating divisions or profit centers established by the
Committee pursuant to Section 5.2.

          2.11          "Subsidiary" means any company or other entity of which
50% or more of the outstanding voting stock or voting ownership interest is
directly or indirectly owned or controlled by the Company or by one or more
Subsidiaries of the Company.

          2.12          "Surviving Spouse" means the spouse of the Participant
at the time of the Participant's death who survives the Participant. If the
Participant and spouse die under circumstances which prevent ascertainment of
the order of their deaths, it shall be presumed for the Plan that the
Participant survived the spouse.

          2.13          "Target Bonus" means the bonus goal established by the
Committee for each Participant under Section 5.1(a).

SECTION 3

Administration

          3.1          Power and Authority. The Plan shall be administered by
the Committee. The Committee may delegate recordkeeping, calculation, payment
and other ministerial or administrative functions to individuals designated by
the Committee, who may be employees of the Company. Except as limited in the
Plan, the Committee shall have all of the express and implied powers and duties
set forth in the Plan and shall have full authority and discretion to interpret
the Plan and to make all other determinations deemed necessary or advisable for
the administration of the Plan. Action may be taken by a written instrument
signed by a majority of the members of the Committee and any action so taken
shall be as effective as if it had been taken at a meeting. The Committee may
make such other rules for the conduct of its business and may adopt such other
rules, policies and forms for the administration, interpretation and
implementation of the Plan as it deems advisable. All determinations,
interpretations and selections made by the Committee regarding the Plan shall be
final and conclusive.

          3.2          Indemnification of Committee Members. Neither any member
or former member of the Committee nor any individual to whom authority is or has
been delegated shall be personally responsible or liable for any act or omission
in connection with the performance of powers or duties or the exercise of
discretion or judgment in the administration and implementation of the Plan.
Each individual who is or has been a member of the Committee, or delegated
authority by the Committee, shall be indemnified and held harmless by the
Company from and against any cost, liability or expense imposed or incurred in
connection with any act or failure to act under the Plan. Each such individual
shall be justified in relying on information furnished in connection with the
Plan's administration by any appropriate person or persons.

SECTION 4

Participation

          4.1          Participation. For each Fiscal Year, the Committee shall
select the executive officers and senior corporate and divisional officers and
other key employees who shall be the Participants for the Fiscal Year. The
Committee may limit the number of executive officers and senior corporate and
divisional officers and


2

--------------------------------------------------------------------------------


other key employees who will be Participants for a Fiscal Year. Officers and key
employees designated as Participants after the first 90 days of any Fiscal Year
shall not be eligible for any Incentive Bonus paid with respect to such Fiscal
Year.

          4.2          Continuing Participation. Selection as a Participant for
a Fiscal Year by the Committee is limited to that Fiscal Year. An eligible
executive officer or senior corporate or divisional officer or key employee will
be a Participant for a Fiscal Year only if designated as a Participant by the
Committee for such Fiscal Year.

SECTION 5

Performance Goals and Criteria

          5.1          Selection of Criteria. The Committee shall preestablish
performance goals for each Participant in the manner and within the time limits
specified in this Section 5. For each Participant for each Fiscal Year, the
Committee shall specify:

          (a)          Target Bonus. A Target Bonus, expressed as a percentage
of the Participant's base salary or a specified dollar amount;

          (b)          Incentive Bonus. The Incentive Bonus levels, expressed as
a percentage of the Target Bonus, that shall be paid to the Participant at
specified levels of performance by the Company or division based on the criteria
established by the Committee pursuant to Section 5.2;

          (c)          Performance Measurement. The applicable measurement of
Performance under Section 5.2; and

          (d)          Conditions on Incentive Bonus. Any specific conditions
under which an Incentive Bonus specified under subsection (b) above may be
reduced or forfeited (but not increased).

The Incentive Bonus levels specified under subsection (b) above may be expressed
either as (i) a matrix of percentages of the Target Bonus that will be paid at
specified levels of the Performance, or (ii) a mathematical formula that
determines the percentage of the Target Bonus that will be paid at varying
levels of Performance.

          5.2          Measurement of Performance. Performance shall be
determined by reference to profits and sales of the Company and/or its operating
divisions or profit centers. Performance of the Company may be measured by:

          (a)          Company Profits. Achievement by the Company of specified,
absolute levels of Company-wide profit before taxes, bonuses, and 401(k) plan
contributions, provided that such levels are greater than zero and substantially
uncertain when specified;

          (b)          Company Sales. Achievement by the Company of specified,
absolute levels of Company-wide sales, provided that such levels are greater
than zero and substantially uncertain when specified;

          (c)          Division or Profit Center Profits. Achievement by an
operating division or profit center of the Company of specified, absolute levels
of profit before taxes, provided that such levels are greater than zero and
substantially uncertain when specified;

          (d)          Division or Profit Center Sales. Achievement by an
operating division or profit center of the Company of specified, absolute levels
of sales, provided that such levels are greater than zero and substantially
uncertain when specified; or

          (e)          Combination. Any combination of (a), (b), (c) and (d)
above, applied directly or in the alternative.

          5.3          Incentive Bonus Conditioned on Performance. Payment of an
Incentive Bonus to a Participant for a Fiscal Year under this Plan shall be
entirely contingent upon achievement of the Performance levels established by
the Committee pursuant to this Section 5, the satisfaction of which is
substantially uncertain when established by the Committee for the Fiscal Year.


3

--------------------------------------------------------------------------------


          5.4          Time of Determination by Committee. All determinations to
be made by the Committee for a Fiscal Year pursuant to this Section 5 shall be
made by the Committee during the first 90 days of such Fiscal Year.

          5.5          Objective Standards. An Incentive Bonus shall be based
solely upon objective criteria, consistent with this Section 5, from which an
independent third party with knowledge of the facts could determine whether the
performance goal or range of goals is met and from that determination could
calculate the Incentive Bonus to be paid. Although the Committee has authority
to exercise reasonable discretion to interpret this Plan and the criteria it
shall specify pursuant to this Section 5 of the Plan, it may not amend or waive
such criteria after the 90th day of a Fiscal Year. The Committee shall have no
authority or discretion to increase any Incentive Bonus, or to construct, modify
or apply the measurement of Performance in a manner that will directly or
indirectly increase the Incentive Bonus, for any Participant for any Fiscal Year
above the amount determined by the applicable objective standards established
within the first 90 days of the Fiscal Year.

SECTION 6

Determination and Payment of Incentive Bonuses

          6.1          Committee Certification. The Incentive Bonus for each
eligible Participant for a Fiscal Year shall be determined on the basis of the
Target Bonus and Performance criteria established by the Committee pursuant to
Section 5 for the Fiscal Year. The Committee shall determine, and shall certify
in writing prior to payment of the Incentive Bonus, that the Company Performance
for the Fiscal Year satisfied the Performance criteria established by the
Committee for the Fiscal Year. Approved minutes of the Committee shall
constitute sufficient written certification for this purpose.

          6.2          Eligibility for Payment. The Incentive Bonus otherwise
payable to a Participant for a Fiscal Year shall be adjusted as follows:

          (a)          Retirement, Death, or Total Disability. If a Participant
ceases to be a Participant before the end of any Fiscal Year and more than 6
months after the beginning of such Fiscal Year because of death, normal or early
retirement under the Company's retirement plan, as then in effect, or total
disability under the Company's long-term disability plan, an award shall be paid
to the Participant or the Participant's Beneficiary after the end of such Fiscal
Year prorated as follows: the award, if any, for such Fiscal Year shall be equal
to 100% of the Incentive Bonus that the Participant would have received if the
Participant had been a Participant during the entire Fiscal Year, multiplied by
the ratio of the Participant's full months as a Participant during that Fiscal
Year to the twelve months in that Fiscal Year. Notwithstanding the foregoing,
the Committee shall have discretion to reduce or eliminate any Incentive Bonus
otherwise payable pursuant to this Section 6.2(a).

          (b)          Other Termination. If an employee ceases to be a
Participant during any Fiscal Year, or prior to actual receipt of the award for
a previous Fiscal Year because of the Participant's termination of employment
for any reason other than described in Section 6.2(a), the Participant will not
be entitled to any award for such Fiscal Year.

          6.3          Maximum Incentive Bonus. The Incentive Bonus for any
Participant for a Fiscal Year shall not, in any event, exceed $1,500,000.

          6.4          Payment to Participant or Beneficiary. The Incentive
Bonus of each Participant shall be paid to the Participant, or the Beneficiary
of any deceased Participant, by the Company as soon as feasible following final
determination and certification by the Committee of the amount payable.

          6.5          Manner of Payment. Each Participant will receive his or
her Incentive Bonus in cash.


4

--------------------------------------------------------------------------------


SECTION 7

General Provisions

          7.1          Benefits Not Guaranteed. Neither the establishment and
maintenance of the Plan nor participation in the Plan shall provide any
guarantee or other assurance that an Incentive Bonus will be payable under the
Plan.

          7.2          No Right to Participate. Nothing in this Plan shall be
deemed or interpreted to provide a Participant or any non-participating employee
any contractual right to participate in or receive benefits under the Plan. No
designation of an employee as a Participant for all or any part of a Fiscal Year
shall create a right to an Incentive Bonus under the Plan for any other Fiscal
Year. There is no obligation of uniformity of treatment of employees, eligible
officers or Participants under the Plan.

          7.3          No Employment Right. Participation in this Plan shall not
be construed as constituting a commitment, guarantee, agreement or understanding
of any kind that the Company or any Subsidiary will continue to employ any
individual, and this Plan shall not be construed or applied as an employment
contract or obligation. Nothing in this Plan shall abridge or diminish the
rights of the Company or any Subsidiary to determine the terms and conditions of
employment of any Participant, officer or other employee or to terminate the
employment of any Participant, officer or other employee with or without reason
at any time.

          7.4          No Assignment or Transfer. Neither a Participant nor any
Beneficiary or other representative of a Participant shall have any right to
assign, transfer, attach or hypothecate any amount or credit, potential payment
or right to future payments of any amount or credit or any other benefit
provided under this Plan. Payment of any amount due or to become due under this
Plan shall not be subject to the claims of creditors of the Participant or to
execution by attachment or garnishment or any other legal or equitable
proceeding or process.

          7.5          No Limit on Other Compensation Arrangements. Nothing
contained in this Plan shall prevent the Company or any Subsidiary from adopting
or continuing in effect other or additional compensation arrangements. A
Participant may have other targets under other plans of the Company. However, no
payment under any other plan or arrangement shall be contingent upon failure to
attain the criteria for payment of an Incentive Bonus under this Plan.

          7.6          Withholding and Payroll Taxes. The Company shall deduct
from any payment made under this Plan all amounts required by federal, state and
local tax laws to be withheld and shall subject any payments made under the Plan
to all applicable payroll taxes and assessments.

          7.7          Incompetent Payee. If the Committee determines that an
individual entitled to a payment under this Plan is incompetent, it may cause
benefits to be paid to another individual for the use or benefit of the
Participant or Beneficiary at the time or times otherwise payable under this
Plan, in total discharge of the Plan's obligations to the Participant or
Beneficiary.

          7.8          Governing Law. The validity, construction and effect of
the Plan shall be determined in accordance with the laws of the State of
Delaware and applicable federal law.

          7.9          Severability. In the event any provision of the Plan
shall be held illegal or invalid for any reason, the remaining provisions of the
Plan shall not be affected and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

SECTION 8

Termination and Amendment

                    The Board may terminate the Plan at any time, or may from
time to time amend the Plan as it deems proper and in the best interests of the
Company. No termination or amendment may impair the validity of, or the
obligation of the Company to pay, any Incentive Bonus awarded for any Fiscal
Year prior to the year in which the termination or amendment is adopted or, if
later, is effective. No amendment adopted after the first


5

--------------------------------------------------------------------------------


90 days of a Fiscal Year may directly or indirectly increase any Incentive Bonus
for that Fiscal Year. Except as otherwise provided in this Plan and the
applicable objective criteria established pursuant to this Plan for determining
the amount of any Incentive Bonus for a Fiscal Year, no Incentive Bonuses shall
be payable for the Fiscal Year in which the Plan is terminated, or, if later, in
which the termination is effective.

SECTION 9

Duration of the Plan

                    Subject to earlier termination by the Board, this Plan shall
terminate without action by the Board as of the date of the first meeting of
stockholders held in 2002, unless reapproved by the stockholders at such meeting
or earlier. If reapproval occurs, the Plan will terminate as of the date of the
first meeting of stockholders in the fifth year following reapproval or any
subsequent reapproval. If the Plan terminates under this provision due to lack
of reapproval by the stockholders, any Incentive Bonuses paid for the Fiscal
Year in which the Plan terminates shall be determined by the Committee and paid
in accordance with the terms of the Plan.

















6

--------------------------------------------------------------------------------
